PER CURIAM.
The appellant raised three points on appeal; each concerns a question of whether the judgment is supported by substantial competent evidence. We have concluded that the trial court, acting as the finder of fact, resolved the conflicts in the evidence in a permissible manner and that the judgment is supported by substantial competent evidence.
*1159One legal point deserves passing mention. The appellant has relied extensively on the appellee’s admission that the parties never agreed on how the profits from their joint venture would be divided. That admission, however, does not necessarily negate the existence of a joint venture because joint adventurers, like true partners, share equally in the profits of the business venture unless there is an agreement to the contrary. See generally 8 Fla.Jur.2d Business Relationships §§ 495, 496 and 681 (1978).
AFFIRMED.
DOWNEY, HURLEY and DELL, JJ., concur.